Citation Nr: 1438326	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  12-30 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to March 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Buffalo, New York, Regional Office of the Department of Veterans Affairs (VA).

In October 2012, the Veteran requested a hearing before a Decision Review Officer, but in January 2013, he withdrew his hearing request.

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not currently have ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The Veteran's current heart disability was not present during service or for many years thereafter, and was not caused by any incident of service including Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

An April 2011 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations and opinions were obtained in May 2011, July 2012, and September 2013; the record does not reflect that these examinations/opinions were inadequate for rating purposes.  The examiners described the Veteran's heart disability in sufficient detail so that the Board's evaluation is an informed decision.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonable affects the outcome of the case, the Board finds that any such failure is harmless.

I. Principles of Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed during such service to certain herbicide agents (e.g., Agent Orange).  In the case of such a veteran, service incurrence for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) will be presumed.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Evidence and Analysis

The Veteran maintains that his exposure to Agent Orange during his period of service in Vietnam could have contributed to his current heart disability.

Service treatment records indicate that he received treatment for gastritis at Phan Rang Air Force Base, Vietnam in May 1966.  Exposure to Agent Orange is conceded.  Service treatment records do not show complaints, findings, or diagnoses of any heart problems.

There is no evidence of any heart problems in the year after the Veteran's period of service.  The first post-service evidence of any possible heart problems is in an August 2010 private treatment report from Dr. Jamie Hynd that provided diagnoses of congestive heart failure with hypertension.  A stress echocardiography report dated in August and December 2010 revealed no 2D echocardiographic evidence of inducible ischemia to achieved workload.

Subsequent private and VA treatment records indicate that the Veteran was treated for heart problems, including various diagnosed heart disabilities such as paroxysmal atrial fibrillation and cardiomyopathy.  A September 2010 cardiac catheterization revealed normal coronaries and was negative for evidence of coronary artery disease.

A May 2011 VA heart examination report noted that the Veteran does not have ischemic heart disease.  In support of this conclusion, nurse practitioner Catherine O'Hara noted that the Veteran's September 2010 catheterization revealed normal coronary arteries and stated that the patient had non-ischemic cardiomyopathy.

A July 2012 VA heart examination report also noted that the Veteran does not have ischemic heart disease.  In support of this conclusion, Dr. Lois Bronstein noted that the Veteran's coronary arteries were reported as normal on a catheterization and that a 2010 cardiac report revealed no evidence of inducible ischemia.  She further stated that hypertensive heart disease and non-ischemic cardiomyopathy with normal coronaries do not meet the criteria for ischemic heart disease.  Dr. Bronstein concluded that the reported cardiac diastolic dysfunction and congestive heart failure are related to the Veteran's hypertension.  

A September 2013 VA heart examination report by Dr. Bronstein reiterated the conclusion of the previous examinations, namely, that the Veteran does not have a diagnosis of ischemic heart disease because objective testing revealed normal coronary arteries and no echo evidence of inducible ischemia.  She also opined that it is less likely than not that the diagnosed heart disability is related to service, to include exposure to Agent Orange, noting that the Veteran has a family medical history of congestive heart failure and was diagnosed with his current heart disability decades after service.  She stated that current medical-scientific literature does not establish any causal link between Agent Orange exposure and non-ischemic cardiomyopathy with atrial fibrillation, congestive heart failure, and hypertension.  She concluded that there is no evidence that the Veteran's heart disability is related to service, to include exposure to Agent Orange.

In support of his claim, the Veteran submitted two ischemic heart disease (IHD) disability benefit questionnaires from his treating physician, Dr. Jamie Hynd.  In the first submission, received in May 2011, Dr. Hynd indicated that the Veteran has ischemic heart disease, but he neglected to complete the rest of the form including what specific diagnoses pertained to this diagnosis.  

In a second submission, dated October 2011, Dr. Hynd indicated that the Veteran does have ischemic heart disease and listed diagnoses of atrial fibrillation, cardiomyopathy, and congestive heart failure as the diagnoses that pertain to his IHD diagnosis.

None of the diagnoses Dr. Hynd identified are among the diagnoses listed as presumptively associated with Agent Orange.  

The Veteran maintains that the opinion of his treating physician that he has ischemic heart disease should take precedent over the opinion of the VA nurse practitioner and doctor; however, the opinions of the VA examiners were based on a review of the totality of the evidence including objective medical testing that revealed normal coronary arteries and no evidence of inducible ischemia.  

Concomitantly, Dr. Hynd, the Veteran's treating physician does not provide a rationale explaining how the diagnoses he provided constitute ischemic heart disease.  Moreover, Dr. Hynd's assessment is squarely contradicted by objective testing that revealed no evidence of inducible ischemia.  



Accordingly, the Board concludes that the Veteran does not have ischemic heart disease and, although exposure to Agent Orange is conceded, he is not entitled to service connection for his heart disability on a presumptive basis. 38 C.F.R. § 3.309(e).  

The Veteran may, nonetheless, establish service connection if the evidence shows that his current heart disability was, in fact, caused by exposure to Agent Orange or some other incident of service. See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

The evidence of record does not show or even suggest that the Veteran's current heart disability is related to his period of service.  In fact, the evidence of record is against such a finding, as it indicates that the Veteran's present heart disability began many years after service.  Furthermore, there is no competent evidence that his heart disease is related to Agent Orange exposure.  

In a September 2013 opinion, Dr. Bronstein concluded that there was no evidence linking the Veteran's heart disease to service on a direct basis.  

The preponderance of the evidence is against the claim for entitlement to service connection for a heart disability; there is no doubt to be resolved; and service connection for a heart disability is not warranted.


ORDER

Service connection for a heart disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


